DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 85-102 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 100 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims is drawn to the tobacco plant further comprising a stable mutation in a wild type allele of a nicotine demethylase encoding a polypeptide having an amino acid sequence of  SEQ ID NO: 2 (CYP82E2); SEQ ID NO: 6 (CYP82E4v1); SEQ ID NO: 8 (CYP82E3); and fragments SEQ ID NO: 10 and SEQ ID NO: 12.

Applicant does not describe any mutations in any polynucleotides encoding a polypeptide of SEQ ID NO: 2, 8, 10 or 12 that would reduce activity because E2 and E3 are inoperative and the fragments of SEQ ID NO: 10 and 12 that have no demethylase activity lacking the structural features essential for nicotine demethylase activity.
Since the disclosure of does not provide any description of nicotine demethylase activity for the claimed SEQ ID NO: 2, 8, 10 or 12 a mutation leading to a loss of activity is not adequately supported, and thus the specification fails to provide an adequate written description to support the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 85, 90 and 102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10383299. Although the claims at issue are not identical, they are not patentably distinct from each other because the cured tobacco products of claim 16 made from the tobacco plant having a stable mutation in a nicotine demethylase wild type allele having 98% identity to SEQ ID NO: 3 teaches the instant claims 85, 90 and 102 drawn to cured tobacco leaf having the same nicotine demethylase coding sequence (i.e. SEQ ID .
Claims 85, 90 and 102 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9913451. Although the claims at issue are not identical, they are not patentably distinct from each other because the cured tobacco products of claim 13 made from the tobacco plant having a stable mutation in a nicotine demethylase amino acid sequence having 98% identity to SEQ ID NO: 4 is teaches the instant claims 85, 90 and 102 drawn to cured tobacco leaf having the same nicotine demethylase coding sequence (i.e. SEQ ID NO: 3 encoding SEQ ID NO: 4) comprising a stable mutation that reduces nicotine demethylase activity greater than about 10%.
Claims 85-99 and 101-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-18 of U.S. Patent No. 9187759. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘759 patent drawn to cured tobacco products from a tobacco plant having a stable mutation in a nicotine demethylase amino acid sequence having 98% identity to SEQ ID NO: 45 is encompassed by the instant claims 1-5 and 7-18 drawn to cured tobacco products having the same nicotine demethylase coding sequence (i.e. SEQ ID NO: 3 encoding SEQ ID NO: 4) comprising a stable mutation that reduces nicotine demethylase activity.

All claims are rejected.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663